                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


VERLON FRY,

              Plaintiff,

       V.                                              CV 119-194


DR.LANE ULRICH and DR. DARLIN
MAO,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 14.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs complaint for failure to state a claim upon which

relief can be granted, and CLOSES this civil action.                                   |
        SO ORDERED this              day of March, 2020, at Augusta, Georgia.




                                          J. RA^^lDy^ HALL,CHIEF JUDGE
                                          UNITEj/STATES DISTRICT COURT
                                                llERN DISTRICT OF GEORGIA
